Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and amendments filed in an Amendment received on 12/22/2021.

Examiner’s Statement of Reasons for Allowance
3.       Claims 1-20 are allowed.

4.       The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claim 1 and similar independent claims 9 and 16, the prior art(s) searched and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claims 1, 9 and 16.  

In the primary prior art of record; Hirokawa (US PG. Pub. 2018/0068345 A1) teaches in Fig. 2, Sect. [0062]-[0063], Fig. 2 illustrates a software configuration of the MFP 1, wherein, the main unit 10 includes, an application layer 101, a service layer 102, and an OS layer 103.  Each of the application layer 101, the service layer 102, and the OS layer 103 can be implemented by using various types of software stored in the ROM 12 and/or the HDD 14.  When the CPU 11 executes the various types of software, 

	Additionally, secondary prior art of record, Rios III (US PG. Pub. 2014/0089821 A1) discloses in Fig. 3, Sect. [0055], a flow chart method of a screen management system 110 that builds a virtual copy of the primary computing device 102.  A virtual copy can include one or more application programs installed on the primary computing device 102, data stored on the primary computing device 102, or both.  In some embodiments, only a subset of the data stored on the primary computing device 102 is made available by the operating system of the primary computing device 102.  In 
these embodiments, the virtual copy is built using the available data.  In some embodiments, instead of copying an application program, an emulated version of 
the application program is used by the screen management system 110.  In these 
embodiments, the application name and version specifications may be used to 
determine the correct application for emulation.  A screen management account 
can include permissions that a user can set to allow or deny the screen management system 110 access to certain data and/or application programs stored on the primary computing device 102 for the purpose of building a virtual copy and/or for other purposes.

	In particular, the closest applied reference of Hirokawa fails to disclose and would not have rendered obvious the claimed subject matter of independent claims 1, 9 and 16. Additionally, secondary prior art of Rios III does not remedy the deficiencies of the claimed limitations required by claim 1 and similar claims 9 and 16 as follows:
	“detect that the application is added to the memory; store, in the memory, control information, for performing installation of the added application, to be applied to the added application, in response to detecting that the application is added to the memory;
display, in response to storing the control information, the setting screen for receiving a user operation that enables the user to allow or deny execution of the added application on the information processing apparatus prior to completing the installation of the added application, the setting screen being based on the stored control information to be applied to the added application; detect a user operation indicating that the installation of the added application is allowed to be performed, via the displayed setting screen; and execute, in response to detecting the user operation, the added application on the information processing apparatus based on the stored control information applied to the added application, to complete the installation of the added application.”, since the referenced arts of Hirokawa and Rios III fails to teach a detection step in order to detect that an application is added into a system memory along with associated control information required for processing said stored application, as well as, user operation characteristics for accessing said stored application with appropriate installation functions and display capabilities instruction application execution as required by the claim(s). 

5.	Therefore, whether taken individually or in combination therof, the prior arts of Hirokawa in view of Rios fails to explicitly teach the claimed limitation(s) required by independent claim 1.

6.	Independent claim(s) 9 and 16 are essentially the same as Independent Claim 1 and refers to “a method” and “A non-transitory recording medium” of Claim 1; and is therefore allowed for the same reasons as applied to Claim 1 above.

7.       It follows that claims 2-8, 10-15 and 17-20 are then inherently allowable for depending on an allowable base claim.

8.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677